  Case 2:19-cv-20019-ES-SCM Document 1 Filed 11/08/19 Page 1 of 5 PageID: 1



David A. Tango, Esq.
LEWIS BRISBOIS BISGAARD & SMITH LLP
One Riverfront Plaza, Suite 800
Newark, New Jersey 07102
(973) 577-6260
(973) 577-6261 (fax)
David.Tango@lewisbrisbois.com
Attorneys for Defendant
Allstate Power Vac, Inc.
d/b/a ACV Enviro Corporation

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

NORMA VARELA,

                              Plaintiff,

ABRAHIM RADWAN
                                                  CIVIL ACTION NO. 19-cv-20019
                              Plaintiff,

                   v.

ALLSTATE POWER VAC, INC. d/b/a ACV
ENVIRO CORPORATION, CORPORATIONS
1-5 and JOHN DOES 6-10,

                              Defendants.


                                   NOTICE OF REMOVAL

         Defendant Allstate Power Vac, Inc. d/b/a ACV Enviro Corporation (“Defendant”), by and

through their undersigned counsel, hereby removes this action from the Superior Court of New

Jersey, Law Division, Union County, to the United States District Court, District of New Jersey,

pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, et seq. based on the following grounds.




4843-1257-0540.2
  Case 2:19-cv-20019-ES-SCM Document 1 Filed 11/08/19 Page 2 of 5 PageID: 2



                                            BACKGROUND

         1.        On October 10, 2019, Plaintiffs Norma Varela (“Varela”) and Abrahim Radwan

(“Radwan”) (collectively “Plaintiffs”) filed a Complaint against Defendant in the Superior Court of

New Jersey, Law Division, Union County, Docket No. UNN-L-3534-19 (the “State Court Action”).

         2.        Defendant has not yet answered, moved, or otherwise responded to the Complaint in

the State Court Action.

         3.        Attached hereto as Exhibit A are true and correct copies of the Complaint, Case

Information Statement, and Track Designation Notice. These documents constitute all the process,

pleadings, and orders filed in the State Court Action to date.

                                    TIMELINESS OF REMOVAL

         4.        On October 10, 2019, counsel for Plaintiff, Lisa A. Thomas, Esq. of Forman,

Cardonsky & Tsinman, faxed a copy of the Complaint to Richard B. Ziskin, Esq., an attorney who

has previously represented Defendant in other matters. See Exhibit B.

         5.        The removal of this action is timely because it was accomplished within 30 days of

the date on which Defendant became aware of the filing of the Complaint. See 28 U.S.C. §

1446(b)(1).

                            JURISDICTIONAL BASIS FOR REMOVAL
                          Federal Question and Supplemental Jurisdiction

         6.        District courts “have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The instance in which “a case

arises under federal law” is “when federal law creates the cause of action asserted.” Gunn v. Minton,

133 S. Ct. 1059, 1064 (2013).

         7.        Plaintiffs’ Complaint seeks to allege multiple causes of action arising out of their

employment, which include causes of action under the New Jersey Wage and Hour Law


4843-1257-0540.2
  Case 2:19-cv-20019-ES-SCM Document 1 Filed 11/08/19 Page 3 of 5 PageID: 3



(“NJWHL”), N.J.S.A. § 34:11-56a (Count One) for the alleged failure to pay overtime, the

Conscientious Employee Protection Act (“CEPA”), N.J.S.A. § 34:19-1, et seq. (Count Two), and the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201, et seq.(Counts Three and Four) for the alleged

failure to pay overtime and purported retaliation for engaging in alleged protected activity.

         8.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the Complaint involves and is predicated upon a federal question, Plaintiffs’ claims under

the FLSA.

         9.        Additionally, where a complaint alleges causes of action under both federal and state

law, district courts have supplemental jurisdiction over the state law claims where the state law

claims are so related to the federal law claims that they form part of the same case or controversy.

See 28 U.S.C. § 1367. Federal and state law claims form a part of the same case or controversy when

they arise out of a “common nucleus of operative fact.” United Mine Workers of Am. v. Gibbs, 383

U.S. 715 (1966).

         10.       Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiffs’

state law claims under the NJWHL and CEPA because they arise out of the same set of facts as

Plaintiffs’ federal law claim, specifically, the alleged factual circumstances surrounding Plaintiffs’

allegation that the Defendant failed to adequately compensate Plaintiffs.

         11.       Plaintiffs’ state law claims do not raise novel or complex issues of state law or

substantially predominate over their federal claims. See 28 U.S.C. § 1367(c).

         12.       Accordingly, Defendant is entitled to remove this action to this Court under 28 U.S.C.

§ 1441 as this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.




4843-1257-0540.2
  Case 2:19-cv-20019-ES-SCM Document 1 Filed 11/08/19 Page 4 of 5 PageID: 4



                                                  VENUE

         13.       Under 28 U.S.C. § 1441(a), the United States District Court for the District of New

Jersey (Newark Vicinage) is the proper venue for removal jurisdiction because it embraces the place

where this action is pending.

                                       MISCELLANEOUS ISSUES

         14.       Written notice of the filing of this Notice of Removal is being forwarded to Plaintiffs’

counsel as well as to the Clerk of the Court for the Superior Court of New Jersey, Law Division,

Union County, pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing of Notice of

Removal is attached hereto as Exhibit C.

         15.       By filing this Notice of Removal, Defendant does not waive any defense that may be

available and specifically reserves the right to assert any defenses and/or objections to which it may

be entitled.

                   WHEREFORE, Defendant hereby removes the above-captioned action now pending

in the Superior Court of New Jersey, Law Division, Union County, to the United States District

Court for the District of New Jersey and requests that this Court assume full jurisdiction over this

cause of action as provided for by law.

Dated: November 8, 2019

                                                  Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                  __s/ David A. Tango________
                                                  David A. Tango, Esq.
                                                  One Riverfront Plaza, Suite 800
                                                  Newark, New Jersey 07102
                                                  T: 973-577-6260
                                                  F: 973-577-6261
                                                  David.Tango@lewisbrisbois.com
                                                  Attorneys for Defendant



4843-1257-0540.2
  Case 2:19-cv-20019-ES-SCM Document 1 Filed 11/08/19 Page 5 of 5 PageID: 5



                                   CERTIFICATE OF SERVICE

         I, David A. Tango, hereby certify that on this date, I caused the within Notice of Removal

(along with Exhibits A through C thereto) and this Certificate of Service to be electronically filed

with the Clerk of the United States District Court for the District of New Jersey.

         In addition, I certify that on this date, I caused a true and correct copy of Defendant’s Notice

of Filing of Notice of Removal (with the foregoing Notice of Removal and this Certificate of Service

attached thereto as Exhibit A) to be served on counsel for Plaintiffs via email and Fed Ex at the

address specified below.

                                         Samuel Tsinman, Esq.
                                  FORMAN, CARDONSKY & TSINMAN
                                         701 Westfield Avenue
                                      Elizabeth, New Jersey 07208
                                     SAM@FORMANFIRM.COM
                                         Attorneys for Plaintiffs

         In addition, I certify that on this date, I caused a true and correct copy of the foregoing

Defendant’s Notice of Filing of Notice of Removal (with the foregoing Notice of Removal and this

Certificate of Service attached thereto as Exhibit A) to be served on the Clerk of the Court, Superior

Court of New Jersey, Law Division, Union County via Fed Ex at the address specified below.

                                              Clerk of the Court
                                         Superior Court of New Jersey
                                         Law Division, Union County
                                                2 Broad Street
                                         Elizabeth, New Jersey 07207

         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


Dated: November 8, 2019                                          s/ David A. Tango_____
                                                                 David A. Tango




4843-1257-0540.2
